PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated December 22, 2005, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on November 18, 2005, appealing the order on the appellant’s postconviction motion signed on June 15, 2005, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order on September 30, 2005, this Court is without appellate jurisdiction. See Fla. RApp. P. 9.110(b).
DISMISSED.
ERVIN, DAVIS and LEWIS, JJ., concur.